EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows in accord with applicants’ intent: 
1. In claim 151 on the 2nd line delete “, or a pharmaceutically acceptable salt or solvate thereof,”  .










	/EMILY A BERNHARDT/                Primary Examiner, Art Unit 1624